            Case 1:18-cv-11657-ER Document 88-2 Filed 05/13/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE INTERMEDIATE SCHOOL
PTO, INC., et al.,                                          Case No. 1:18-cv-11657-ER

                                      Plaintiffs,
                                                             DECLARATION OF
                -against-                                     GLENN E. ROPER
                                                               IN SUPPORT OF
BILL DE BLASIO, in his official capacity as                MOTION FOR ADMISSION
Mayor of New York City, et al.,                                PRO HAC VICE

                           Defendants.
_____________________________________

       I, GLENN E. ROPER, declare:

       1.       The facts set forth in this declaration are based on my personal knowledge and, if

called as a witness, I could and would competently testify thereto under oath.

       2.       I am an attorney for Plaintiffs Christa McAuliffe Intermediate School PTO, Inc.,

et al. My office address and telephone number are: Pacific Legal Foundation, 1745 Shea Center

Drive, Suite 400, Highlands Ranch, Colorado 80129; 916.419.7111.

       3.       I am a member in good standing of the State Bar of Colorado (No. 38723).

       4.       I have never been convicted of a felony.

       5.       I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

       6.       There are no disciplinary proceedings presently against me.


                                                ***




                                                    1
        Case 1:18-cv-11657-ER Document 88-2 Filed 05/13/19 Page 2 of 2



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, and that this declaration was executed on this 13th day of May, 2019, in Highlands

Ranch, Colorado.



                                                    /s/ Glenn E. Roper
                                                                GLENN E. ROPER




                                                2
